Citation Nr: 0410293	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for bronchitis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine with limitation of motion, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from September 1942 to August 1943.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

Review of the record suggests that the veteran is claiming 
entitlement to a total disability rating based upon individual 
unemployability.  This matter is referred to the RO for 
appropriate action.

This case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when further 
action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claims so that he is afforded every possible 
consideration.

After the RO issued a statement of the case (SOC) in June 2002, 
additional private medical records pertinent to the veteran's 
service-connected disabilities were received at the RO.  
Therefore, remand is warranted for consideration of this evidence 
and the issuance of a supplemental statement of the case (SSOC).  
See 38 C.F.R. § 19.31 (2003).

The veteran was last examined by VA for his service-connected back 
disability in March 2001, at which time the examiner indicated 
that the claims folder was not available for review.  Accordingly, 
the veteran should be re-examined by VA.  As the case must be 
remanded for the foregoing reasons, he should also be afforded a 
VA examination to assess the current severity of his service-
connected bronchitis.

Further, the RO has evaluated the veteran's service-connected 
lumbosacral spine disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5295.  During the pendency of this appeal, 
the criteria for Diagnostic Code 5293 were substantially revised.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  In addition, 
effective September 26, 2003, further changes have been made to 
the remaining criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  The RO has not had the 
opportunity to consider whether the new criteria should be applied 
in this case.

Accordingly, the claim is remanded to the RO for the following 
development:

1.  Review the claims file and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).  

2.  Ask the veteran to identify all VA and non-VA health care 
providers that have treated him for his low back disability and 
bronchitis since 2003.  The RO should then obtain records from 
each health care provider the veteran identifies, which are not 
already of record.  

3.  After associating with the claims file all available records 
received, schedule the veteran for an appropriate VA examination 
of his spine.  The claims file must be made available to the 
examiner, and the examiner should indicate in his/her report 
whether or not the claims file was reviewed.  Any indicated tests, 
including x-rays if indicated, should be accomplished.  

The examiner should identify and describe in detail all residuals 
attributable to the veteran's service-connected degenerative joint 
disease of the lumbosacral spine with limitation of motion.  The 
examiner should specifically identify any orthopedic and 
neurological findings related to the service-connected low back 
disability and fully describe the extent and severity of those 
symptoms.

The examiner should note detailed range of motion measurements for 
the lumbar spine and should state what is considered normal range 
of motion.  Whether there is any pain, weakened movement, excess 
fatigability or incoordination on movement should be noted, and 
whether there is likely to be additional range of motion loss due 
to any of the following should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The examiner is asked to 
describe whether pain significantly limits functional ability 
during flare-ups or when the lumbar spine is used repeatedly.  All 
limitation of function must be identified.   If there is no pain, 
no limitation of motion and/or no limitation of function, such 
facts must be noted in the report.  

The examiner must provide a comprehensive report including 
complete rationales for all conclusions reached.

4.  Schedule the veteran for a VA pulmonary examination.  The 
claims file must be made available to the examiner, and the 
examiner should indicate in his/her report whether or not the 
claims file was reviewed.  All indicated tests, including 
pulmonary function tests (PFTs), should be accomplished.  

The examination report must include a detailed account of all 
manifestations of bronchitis found to be present.  The examiner 
should report the percent predicted of FEV-1, 
FEV-1/FVC and DLCO (SB).  

The examiner must provide a comprehensive report including 
complete rationales for all conclusions reached.

5.  Thereafter, review the claims file to ensure that all of the 
above requested development has been completed, and is in 
compliance with the directives of this remand.  If they are not, 
the RO should implement corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  Finally, readjudicate the veteran's claims, with application 
of all appropriate laws and regulations, including consideration 
of any additional information obtained since the issuance of the 
June 2002 SOC.  With respect to the claim for an increased rating 
for degenerative joint disease of the lumbosacral spine with 
limitation of motion, the RO should document its consideration of 
the revised criteria for rating disabilities of the spine, see 67 
Fed. Reg. 54345-54349 (August 22, 2002) and 68 Fed. Reg. 51454-
51458 (August 27, 2003).  If the decision with respect to the 
claims remains adverse to the veteran, he and his representative 
should be furnished an SSOC and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003). 

